Order filed August 9, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00188-CR
                                   ____________

                           ELTON BAZILE, JR., Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 400th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 10-DCR-055028


                              ABATEMENT ORDER

      Appellant is represented by retained counsel, Jimmie Lee Brown. On July 23,
2012, time to file the reporter’s record expired.     On June 26, 2012, Karen Romeo
Rothman, the official court reporter, notified this court that she was informed by counsel
that appellant had withdrawn his appeal. She stated that no one had requested the record
nor made arrangements to pay for the record. Counsel were notified on June 28, 2012,
that the court reporter responsible for preparing the record informed this court that no
payment arrangements had been made. No response from appellant has been received.
       Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge of the
400th District Court shall (1) immediately conduct a hearing, at which appellant,
appellant’s counsel, and state’s counsel shall participate, either in person or by video
teleconference, to determine (a) whether appellant desires to prosecute his appeal; (b)
whether appellant is indigent; (c) if not indigent, whether appellant has abandoned the
appeal or whether appellant has failed to make necessary arrangements for filing a
record; (d) the reason for the failure to file a record; (e) if appellant desires to continue
the appeal, a date certain when the reporter’s record will be filed; and (2) prepare a
record, in the form of a reporter’s record, of the hearing. If appellant is indigent, the
judge shall take such measures as may be necessary to assure effective representation of
counsel, which may include the appointment of counsel. The judge shall see that a record
of the hearing is made, shall make findings of fact and conclusions of law, and shall order
the trial clerk to forward a transcribed record of the hearing, a videotape or compact disc,
if any, containing a recording of the video teleconference, and a supplemental clerk’s
record containing the findings and conclusions. Those records shall be filed with the
clerk of this court on or before September 7, 2012.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the trial
court’s findings and recommendations are filed in this Court.           The Court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the Court
may reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing in
compliance with this Court’s order. If the parties do not request a hearing, the court
coordinator of the trial court shall set a hearing date and notify the parties of such date.



                                       PER CURIAM
                          RULE 38. REQUISITES OF BRIEFS



Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

       (b) Criminal Cases.

              (1) Effect. An appellant=s failure to timely file a brief does not authorize
either dismissal of the appeal or, except as provided in (4), consideration of the appeal
without briefs.

              (2) Notice. If the appellant=s brief is not timely filed, the appellate clerk
must notify counsel for the parties and the trial court of that fact. If the appellate court
does not receive a satisfactory response within ten days, the court must order the trial
court to immediately conduct a hearing to determine whether the appellant desires to
prosecute his appeal, whether the appellant is indigent, or, if not indigent, whether
retained counsel has abandoned the appeal, and to make appropriate findings and
recommendations.

              (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a record
of the proceedings prepared, which recordCincluding any order and findingsCmust be
sent to the appellate court.

              (4) Appellate Court Action. Based on the trial court=s record, the appellate
court may act appropriately to ensure that the appellant=s rights are protected, including
initiating contempt proceedings against appellant=s counsel. If the trial court has found
that the appellant no longer desires to prosecute the appeal, or that the appellant is not
indigent but has not made the necessary arrangements for filing a brief, the appellate
court may consider the appeal without briefs, as justice may require.